78 F.3d 594
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.NORTHBROOK INDEMNITY COMPANY, Plaintiff-Appellee,v.John D. PAPPAS, Defendant-Appellant.
No. 95-35126.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 7, 1996.Decided Feb. 13, 1996.

Before:  WRIGHT, HALL and TROTT, Circuit Judges.


1
ORDER*


2
The judgment appealed from is affirmed for the reasons given in the district court's orders of October 19, 1994 and November 28, 1994.


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3